Citation Nr: 0410676	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-23 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to July 1972, 
with service in the Republic of Vietnam from January 1967 to 
January 1968 and from March 1970 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a March 1993 rating decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

A decision of the Board in March 1987 denied entitlement to 
service connection for an acquired psychiatric disorder, variously 
classified, to include PTSD.  The Board's March 1987 decision is 
final.  See 38 U.S.C.A. § 7104 (West 2002).  The veteran has 
submitted additional evidence in an attempt to reopen his claim 
for service connection for PTSD.  The RO found that the additional 
evidence was not new and material, and the current appeal ensued.

The Board notes that the veteran is in receipt of a total 
disability evaluation based on individual unemployability due to 
service connected disabilities from February 27, 2002.

This decision reopens the veteran's claim for service connection 
for PTSD and remands the case to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.  

FINDINGS OF FACT

1.  A decision of the Board in March 1987 denied entitlement to 
service connection for PTSD.

2.  Additional evidence received since March 1987 is so 
significant that it must be considered in order to fairly decide 
the merits of the claim for service connection for PTSD.

CONCLUSION OF LAW

Additional evidence received since March 1987 is new and material, 
and the claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if preexisting such service, was aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2003).

With regard to the third PTSD criterion, evidence of in-service 
stressors, the evidence necessary to establish that the claimed 
stressor occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2003).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2003). 

Section 1154 requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality, and does not apply to veterans 
who served in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 12-99.

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain service 
records or other corroborative evidence which substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The law provides that, except as provided in § 5108, when a claim 
is disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b) (West 2002).  If new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  38 
U.S.C.A. § 5108 (West 2002).

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  For the purpose of 
establishing whether new and material evidence has been submitted, 
the credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was revised.  
See 66 Fed. Reg. 45630 (August 29, 2001).  The revised regulation 
applies only to claims filed on or after August 29, 2001, and does 
not apply to the veteran's claim filed prior to that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In Kutscherousky v. West, 12 Vet. App. 
369 (1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the credibility 
of the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

When a veteran seeks to reopen a final decision based on new and 
material evidence, a sequential analysis must be applied.  See 
Elkins v. West, 12 Vet. App. 209, 214-15 1999).  The first step is 
to determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may be 
evaluated, after ensuring that the duty to assist has been met.

In the veteran's case, at the time of the Board's March 1987 
decision, which denied entitlement to service connection for PTSD, 
the evidence of record included service medical records, post-
service VA and private medical records, and an opinion by VA's 
Director of Mental Health and Behavioral Sciences Service.

The veteran's service medical records were negative for any 
findings or a diagnosis of an acquired psychiatric disorder.

The post-service private medical records contained a diagnosis in 
January 1982 of chronic undifferentiated schizophrenia by M. A. 
C., M.D.

The VA treatment records contained a diagnosis in July 1981 of 
generalized anxiety disorder with mild mixed organic brain 
syndrome and a diagnosis in June 1984 of PTSD, delayed.

Prior to a decision on the veteran's appeal, the Board requested 
an opinion from VA's Chief Medical Director.  In September 1986, 
two psychiatrists in VA's Mental Health and Behavioral Sciences 
Service stated an opinion that, although in recent years the 
veteran appeared to have demonstrated several symptoms associated 
with a diagnosis of PTSD, he did not fulfill the criteria for that 
disorder as set forth in the Diagnostic and Statistical Manual of 
Mental Disorders of the American Psychiatric Association, Third 
Edition (DSM-III).

The Board's March 1987 decision accepted the opinion of the 
reviewing VA psychiatrists and found that PTSD had not been 
demonstrated in the veteran's case.

The additional evidence presented or secured since March 1987 
includes reports of VA psychiatric examinations, reports by 
private psychiatrists, and VA treatment records.

At a VA psychiatric examination in January 1993, the Axis I 
diagnosis was generalized anxiety disorder.  At a VA psychiatric 
examination in October 1996, the Axis I diagnoses were generalized 
anxiety disorder and schizophrenia, by history.  The examiner 
found that the criteria for a diagnosis of PTSD were not met.

In April 1995, Dr. M. A. C. diagnosed PTSD.  In October 1997, 
another private psychiatrist, M. R. O., MD, diagnosed PTSD, 
delayed.

VA treatment records show the veteran's most recent diagnosis at a 
VA mental health clinic in February 2001 was major depression with 
psychotic symptoms.

Because the additional evidence added to the record includes 
findings by two private psychiatrists that he has a diagnosis of 
PTSD, the Board finds that the evidence is new and material, and 
further finds that the additional evidence received since March 
1987 is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for PTSD.  On that basis, the claim for service 
connection for PTSD is reopened and will be considered on the 
merits.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 
3.156(a) (2001).

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and the 
appeal is granted to that extent.

REMAND

The veteran does not contend, and service department records do 
not show, that he engaged in combat with the enemy during his 2 
tours of duty in Vietnam.  Thus, verification of a claimed in-
service stressor or credible supporting evidence that a claimed 
stressor occurred would be required for service connection for 
PTSD.  38 C.F.R. § 3.304(f) (2003).

The veteran's Defense Department (DD) Form 214 shows that his 
military occupational specialty was cook.  He has stated that he 
was an Army mess sergeant.

In a July 2003 letter, the RO requested that the veteran provide 
detailed information concerning his claimed in-service stressors.  
In a statement received in August 2003, the veteran stated that, 
during his first tour of duty in Vietnam, he was required to pick 
up dead bodies of persons killed in combat and transport them to a 
base in Pleiku, South Vietnam, and on some occasions to keep the 
dead bodies in the  refrigerator which he used as a mess sergeant.  
Further, the veteran, in earlier statements indicated that his 
unit was under frequent attack by the enemy and that individuals 
were killed and wounded.

The veteran has submitted a statement by the US Army Reserve 
Personnel Center dated in February 1989 which identifies the unit 
to which he was assigned during his first tour of duty in Vietnam 
from January 1967 to January 1968.

VA has not attempted to verify the veteran's claimed stressors 
through the United States Armed Services Center for Research of 
Unit Records.  The importance of such action was recently 
reaffirmed by the United States Court of Appeals for Veterans 
Claims (Court) in Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In this decision, the Court held that, in reporting stressors, the 
veteran is not required to corroborate "every detail," such as his 
proximity to and participation in attacks; rather, the fact that 
he was stationed with a unit present during such attacks "would 
strongly suggest" exposure.  Id. at 128-29.  Given this, it is 
essential that the RO make further efforts, including contacting 
the Unit Records Center, to corroborate the veteran's reported 
stressors.

The Board notes that, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA applies to the 
veteran's appeal.  The VCAA and its implementing regulations 
provide, inter alia,  that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  In the veteran's case, the Board finds that VA's duty to 
assist the veteran under the provisions of the VCAA and 
implementing regulations requires an attempt to verify his claimed 
in-service stressors and, in the event that a stressor is 
verified, affording him a VA psychiatric examination at which the 
examiner is requested to determine whether a diagnosis of PTSD, 
based on a verified stressor, is appropriate; this case will be 
remanded for that purpose.

Accordingly, this case is REMANDED for the following :

1.  VA should review the claims file and undertake any indicated 
notification action required by 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (2003), consistent with all 
governing legal authority.  

2.  The RO should forward to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) 7798 Cissna Road, 
Springfield, Virginia  22150, copies of the following:  the 
veteran's DD Form 214s; a statement by the US Army Reserve 
Personnel Center dated in February 1989 identifying the veteran's 
unit during his tour of duty in Vietnam from January 1967 to 
January 1968; and the veteran's stressor statement received in 
August 2003.  The RO should request that USASCRUR provide 
information as to whether the veteran's claimed stressor of having 
stored bodies of persons killed in combat near a base in Pleiku, 
South Vietnam, in a mess hall refrigerator during the period 
January 1967 to January 1968 is verified by the official history 
of his assigned unit or by other official sources.  Similarly, 
USASCRUR should attempt to verify the veteran's claim that during 
both tours in Vietnam, his unit came under frequent attacks by the 
enemy.  Any information obtained is to be associated with the 
claims file.  

3.  Following receipt of USASCRUR's report, and the completion of 
any additional development warranted or suggested by that agency, 
the RO should prepare a report detailing the nature of any in-
service stressful event verified by USASCRUR.  The RO should 
resolve any credibility issues at this time.  The report is then 
to be added to the claims file.

4.  If and only if a claimed in-service stressor is verified by 
USASCRUR or otherwise, the RO should arrange for the veteran to 
undergo a VA psychiatric examination.  The claims file, to include 
the stressor report completed by the RO, must be made available to 
and reviewed by the examiner.  The RO should notify the examiner 
that only the verified history detailed in the reports provided by 
USASCRUR and the RO's stressor report may be relied on in 
determining whether the veteran was exposed to a stressor during 
service.  If the examiner believes that the diagnostic criteria 
for a diagnosis of PTSD have been met, and that such PTSD was 
caused by an in-service stressor, the examiner must identify which 
stressor detailed in USASCRUR's and/or the RO's report is 
responsible for the conclusion.  Any and all opinions expressed 
must be accompanied by a complete rationale.  

5.  After all indicated notification and development has been 
satisfactorily completed, the RO should readjudicate the veteran's 
service connection claim based on a consideration of all of the 
evidence of record.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case, to include 
citation to pertinent laws and regulations and a discussion of how 
such laws and regulations affect VA's decision, and an opportunity 
to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes of 
this REMAND are to assist the veteran, to afford him due process 
of law, and to comply with the notice provisions of the VCAA.  By 
this REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the veteran 
until he receives further notice.  He does, however, have the 
right to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



